EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Emily A Denisco on June 11, 2021.

The application has been amended as follows: 

Replaced claim 3 with the following:
An automatic driving track management system comprising: 
an information processing apparatus that is mounted in a vehicle; and 
a server apparatus that communicates with the information processing
apparatus, wherein 
the information processing apparatus transmits traveling track information including coordinate values of a track of the vehicle traveling on a road by manual driving to the server apparatus, and a plurality of coordinate numbers including the coordinate number, and each of the plurality of coordinate numbers corresponds to one of the coordinate values,
the server apparatus calculates a completion degree of automatic driving
track information including coordinate values of a track on which the vehicle travels
by automatic driving, for each road, based on the traveling track information
received from the information processing apparatus, and transmits information
indicating the calculated completion degree to the information processing
apparatus, and
a display apparatus displays a map including the roads based on map information and the automatic driving track information, and superimposes and displays information indicating the completion degree calculated for each of the roads on the map.

Reasons for Allowance

1. 	The closest prior art to the subject matter of independent claim 1 is the Hoskeri publication wherein it discloses an information processing apparatus (see Fig. 1, ¶0005 - ¶0006, and Abstract) comprising: 
a processor (see Fig. 1, and ¶0032, "control unit 210... may include an electronic processing device (e.g., a microprocessor, a microcontroller, an application specific integrated circuit (ASIC), etc.) that executes instructions for software, firmware, programs, algorithms, scripts, and/or applications that are stored in one or more memory devices and may govern the processes and methods described herein”); 
a storage device that is connected to the processor (see Fig. 1, and ¶0032, storage device connected to the processor); 
a display apparatus that is connected to the processor (see Fig. 1 and ¶0033, "user interface 220 is any suitable input and output device the enables the user ; and 
a communication apparatus that is connected to the processor and communicates with a server apparatus, wherein the storage device holds map information indicating a connection relationship between roads (see Fig. 1 and ¶0016, "telematics unit 114 is an onboard device that provides a variety of services through its communication with the call center 108."  See ¶0028, "Call center 108 is designed to provide the vehicle system 110 with a number of different system back-end functions and, according to the example shown here, generally includes one or more switches 142, servers 144, databases 146, advisors 148, as well as a variety of other telecommunication/computer equipment 150." Emphasis added),
when the processor receives information indicating a completion degree of automatic driving track information including coordinate values of a traveling track when a vehicle travels on each road by automatic driving from the server apparatus through the communication apparatus (see Figs. 1, 5, and ¶0059, "In step 550, the control unit 210 receives the current location of the vehicle 102… the location unit 250 may determine the current location of the vehicle 102 independently and/or based on data from the telematics unit 114… the location may be in the form of a latitude / longitude or a mapped reference area, which may include the particular road on which the vehicle 102 is travelling." Emphasis added.)
Then Miwa’s publication is introduced to combine with Hoskeri’s autonomous driving and information system to cure Hoskeri’s deficiency with teaching, or suggesting wherein the display apparatus displays a map including the roads based on the map information, and the driving track and, superimposes and displays information indicating the completion degree calculated for each of the roads on the map.
Miwa’s work presents a map display system wherein the display position of the traffic congestion line is determined using an off-set distance that varies between a case in which the route line is displayed superimposed on any road line, each road line representing a road section within the map.  When Miwa’s route line is displayed superimposed on any road line, the map including the road line and the route line is displayed on the display part based on map information, a distance between the road line and the congestion line by which the route line is not overlapped with the congestion line.
Miwa further teaches wherein the display apparatus displays a map including the roads based on the map information (see Fig. 1, and ¶0034, “user I/F part 45… is provided with a display part including a touch panel display“), and the driving track and, superimposes and displays information indicating the completion degree calculated for each of the roads on the map.  (See Figs. 1 - 2, ¶0013, ¶0016, ¶0039, and ¶0073.  In particular see ¶0016, Miwa teaches a map display system which visually indicates incremental / progressive progress of the degree or amount that a route is traveled, as illustrated by route lines superimposed on the map, respective from the vehicle’s current position to the destination point.)
update a traveling track number to a first predetermined amount, a coordinate number to a second predetermined amount, and a coordinate of the coordinate number to a third predetermined amount,
determine if a value is stored corresponding to the updated traveling track number and the updated coordinate number,
when the value stored corresponds, determine if the updated traveling track number is less than or equal to a predetermined amount,
when the updated traveling track number is less than or equal to the predetermined amount, update the coordinate of the coordinate number to include a coordinate of the coordinate number among coordinate point groups of the traveling track number, and update the traveling track number by one,
when the updated traveling track number is greater than the predetermined amount,
update the coordinate of the coordinate number to the coordinate number divided by the predetermined amount,
update the traveling track number to the first predetermined amount, and update the coordinate number by one,
update the coordinate of the coordinate number to the third predetermined amount,
when the value stored does not correspond, store the coordinate of the coordinate number as a driving track.
 2.	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious the method wherein it updates a traveling track number to a first predetermined amount, a coordinate number to a second predetermined amount, and a coordinate of the coordinate number to a third predetermined amount,
determine if a value is stored corresponding to the updated traveling track number and the updated coordinate number,
when the value stored corresponds, determine if the updated traveling track number is less than or equal to a predetermined amount,
when the updated traveling track number is less than or equal to the predetermined amount, update the coordinate of the coordinate number to include a coordinate of the coordinate number among coordinate point groups of the traveling track number, and update the traveling track number by one,
when the updated traveling track number is greater than the predetermined amount,
update the coordinate of the coordinate number to the coordinate number divided by the predetermined amount,
update the traveling track number to the first predetermined amount, and update the coordinate number by one,
update the coordinate of the coordinate number to the third predetermined amount,
when the value stored does not correspond, store the coordinate of the coordinate number as a driving track.
In particular, the prior art is silent in teaching, or suggesting a method wherein it updates a traveling track number to a first predetermined amount, a coordinate number to a second predetermined amount, and a coordinate of the coordinate number to a third predetermined amount, and updates the coordinate of the coordinate number to include a coordinate of the coordinate number among coordinate point groups of the traveling track number.         
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661